Case 5:20-cv-00053-JPB-JPM Document 1. Filed 03/18/20 Page 1 of 13 PagelD #1

- FILED 3S
MAR 18 2020 Attachment A

U.S. DISTRICT COURT-WVND
CLARKSBURG, WV 26301

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

luviog Qhinonres~ Codon a:

 

 

   

 

   

 

 

Pg nee
Your full name : FEDERAL CIVIL RIGHTS
COMPLAINT
(BIVENS ACTION)

oP i i Civil Action No.: 424 A

Hs. Mi Bhiearhig Teak Os eg “3 \ (To be assigned by the Clerk of Cour t)
ay paey Ag s
Be ua ak ee hen et i 2 5SGO Cv 53
5,
MewWs Paina, wvese ah of Ba.
2 jC

Mi Ds RecWind, Cow heat pldicereb it [Nae2cr)

 

Blolocle
Hes Py ADAWS tlw den et. 4 |

Enter above the full name of defendant(s) in \, action

I. JURISDICTION

This is a civil action brought pursuant to Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court has jurisdiction over
this action pursuant to Title 28 U.S.C. §§ 1331 and 2201.

Il PARTIES

In Item A below, place your full name, inmate number, place of detention, and complete mailing
address in the space provided.

A. Name of Plaintiff: W Araya D Guivoues sb day ginmate No.:
Address: FCI fracltey
. toe a —
Boy stoo foe fous Mills Who 26626

 

In Item B below, place the full name of each defendant, his or her official position, place of
employment, and address in the space provided.

 

United States District Court 7 Northern District of West Virginia-20]3
Case 5:20-cv-00053-JPB-JPM Document 1 Filed 03/18/20 Page 2 of 13 PagelD #: 2

Attachment A

B. Name of Defendant: 4/6. 4/. - i 1 thet. -
Position: 7k) Mein .
Place of Employment: FfeL Hy jel aa 1g)
Address: _Jb4O Sy Vitu) Deive

Heuce lors Mlle Ws 26 625—-

 

Was this Defendant acting under the authority or color of federal state

law at the time these claims occurred? @ Yes O No
If your answer is “YES,” briefly explain: 7 uA % bteatey 4a

 

Crve Av d Avil Lvgtieyt benguse Vey wtaliahe
fou ad id é &

 

B.1 Name of Defendant: Ys. AY. THe, cf
Position: Su bein] Wri
Place ofEmployment: /(¢i Ay2e/dt¢e Af
Address: 4640 sky View
Byuce That AT WV 26 F267

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? Yes O No

If your answer is “YES,” briefly pian § he iS dy é Coby ht pn
Qahaiton aye qs pee okay gle Cyok She
Caldos fa dele Oee clive act Qa?

a

 

 

B.2 Name of Defendant: s4. 4. Ride wove.
Position: / varie
Place of Employment: Ett free
Address: /b4) Ny Vieyd _
Anwceto pA wil 26298
Was this Defendant acting under the anthony or color of federal state
law at the time these claims occurred? Yes O No

 

 

 

 

United States District Court & Northern District of West Virginia-2013
Case 5:20-cv-00053-JPB-JPM Document 1 Filed 03/18/20 Page 3 of 13 PagelD #: 3

Attachment A

aap

If your answer is “YES,” briefly explain: ale L. Wu | ed hee
alo Ye. tilig ~)\ Aud Karas \ Me UV aa Lei
Malem bud AH Oy py | (AVE bie ce se by
\ ‘diy INE . é U * i

 

B.3. Name of Defendant: y<, Hh Bau \2 Sond
Position: Auth
Place of Employment: /- (.[. Agog / {0 a7
Address: _/b 40 aw, Yibal
Veure fe / ; fds. iio 76 6

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? Yes O No

If your answer is “YES,” briefly explain: ¢ he liv ite A Av ¥.
with Cel aud unvswal frpal Méip Ow! pp hep 2020.

 

 

 

 

B.4. Name of Defendant: 2. ide clad

Position: __(Owhoved — Our eu.
Place of Employment: Fp eT Aa 2y/ boul

Address: /6 4D Sh ” Vieu!
Route ay 4, Afjls WY. Fo CZ

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? & Yes O No

 

If your answer is “YES,” puetly “explain: bb wily tn 5 AS

Moe he NL ize dd Ce j IZ £6 yf L Lf

ADM Ves Wi AZ Hipp le. fe Hews u
piste hate pas HoT Ion grey a © J0i0

 

 

 

"my
hon

 

 

 

United States District Court 9 Northern District of West Virginia-2013
Case 5:20-cv-00053-JPB-JPM Document 1 Filed 03/18/20 Page 4 of 13 PagelD #: 4

Attachment A

B.5 Name of Defendant: ule AD Ww
Position: __U/An eu
Place of Employment: Fey Hyre/tow?
Address: j/b40 SNuy View
Race fou Aas, YW)Vo 2 bS2y—

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? & Yes O No

If your answer is “YES,” briefly explain: Ap is th, uA dor

ile }5 Leligacd Ads Shes hinnas cree hiad pele ytro a
by hes Sta EC hud Culen Jp Awe Corner Si Le betray

 

 

 

I, PLACE OF PRESENT CONFINEMENT

Name of Prison/ Institution: /- C.7 Al, Ip ltt RA

 

A. Is this where the events concerning your complaint took place?

mYes O No

If you answered “NO,” where did the events occur?
wat iph [tybled

B. Is there a prisoner grievance procedure in the institution
where the events occurred? O Yes No

C. Did you file a grievance concerning the facts relating to this complaint in the
prisoner grievance procedure?
O Yes &” No

D. If your answer is “NO,” explain why not: The by Lb ONAN CON
E71 6CO4 fever by Veli De (Doce cy - Gi\ ij jav Au ATE ‘La
iwitwbe Rooc feu) Cdk CaCl. Te Oe heaton 1 a siba-pten
be os holy (C de ht We nat tb. ol ictuur tide pfauibee avi phy reo |
we f dby bei hae ee CW Wud LET Me iwerell WV, bie Dyohp fee to jae here
E. If your anewet? eres ” identify the administrative grievance procedure
number(s) in which the claims raised in this complaint were addressed

 

 

United States District Court 10 Northern District of West Virginia-2013
Case 5:20-cv-00053-JPB-JPM Document 1 Filed 03/18/20 Page 5 of 13 PagelD #:5

Attachment A

and state the result at level one, level two, and level three. ATTACH
GRIEVANCES AND RESPONSES:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LEVEL 1 Lot —hp ( cyl [Z
LEVEL 2 Lect apa le
LEVEL 3 kfo$— =p eyhls
IV. PREVIOUS LAWSUITS AND ADMINISTRATIVE REMEDIES
A. Have you filed other lawsuits in state or federal court dealing with the same
facts involved in this action? ErYes O No
B. If your answer is “YES”, describe each lawsuit in the space below. If there
is more than one lawsuit, describe additional lawsuits using the same format
on a separate piece of paper which you should attach and label: “IV
PREVIOUS LAWSUITS”
1. Parties to this previous lawsuit:
Plaintifi(s): bazwa Quizowel- Codeuw
Defendant(s): We, Baelairg Pickic A (ol lise “4 Pau dive
2. Court: LC. Duybsct Cove of weit viegivin. RloGeldDiviate 4
(If federal court, name the district, F stale court, name the county)
3. Case Number: }L1G-ev- 00064
4. Basic Claim Made/Issues nL Lgl lect be | Hansel Kho fe.
Ok Qwi2y Aud t Muy Oks ut a) ) ak Juche, Vials de ol
ha . Bb Meu ditectt AL te ei \ pet iv df Likes he:
patra 1 Tigucle ce. Mh Liethebyond ike feats Wed Ay bho hee AZ
"by lee Styel
5. Name of Judge(s) to whom case was assigned:
Grin TD. Ood \\osed ae fy be be Audy t..
David A. Faber. U). G. Disk ey Rud ¢
6. Disposition: oudingy
(For example, was the case dismissed? Appealed? Pending?)
7. Approximate date of filing lawsuit: Aw toy ; v ae \9
United States District Court il Northern District of West Virginia-2013
Case 5:20-cv-00053-JPB-JPM Document1 Filed 03/18/20 Page 6 of 13 PagelD #: 6

Attachment A

8. Approximate date of disposition. Attach Copies: [ev owe .
C. Did you seek informal or formal relief from the appropriate administrative
officials regarding the acts complained of in Part B?
f% Yes O No

D. If your answer is “YES,” briefly describe how relief was sought and the
result. [f your answer is “NO,” explain why administrative relief was not
sought.

DA A dy; i wht diy ee, Heetedy Li) FI Bet AA hovel iC Eu Ua ten.
Lit idle RY ..2039909 Cade 207 Foor, Ocldler 02,20 LL
DAA eS onc & Rewe dy Lh) F394 i4- i “Lo: @ RRS Nowiwd

Foittees Lbs s a Doeelde 1d AT me Gh, f.. Kel te lowe wid
fet. flare ite OY. a wa FOr willis qapborgsXe O buy HRs eg lly fll vee ant

 

 

  

 

;
it

E, Did you exhaust available administrative remedies? Au toe’ A ee lend Paaat Cee,
O Yes & No td sto) [ter i Wedel Th
F. If your answer is “YES,”, briefly explain the steps taken and attach proof of

exhaustion. [f your answer is “NO,” briefly explain why administrative
vote were not exhausted.

DD. (XCAP-AL wide CvtnsTed. TS). FSTRIM-RS, 2/0 edhtdten, und
ne id reatige ih Thad JAS step ja_hevel Spee tlecta Eh
‘Ke We ta! I fy AG hh et Wi c weedy Evy pocTéen. al WAS Ue) Ly
TA Netled & AM Avclonedt: tp Wit se with a weal [ia Pory
ppapioa) Podus Fews

 

sat

 

 

 

 

G. If you are requesting to proceed in this action in forma pauperis under 28
U.S.C. § 1915, list each civil action or appeal you filed in any court of the
United States while you were incarcerated or detained in any facility that
was dismissed as frivolous, malicious, or for failure to state a claim upon
which relief may be granted. Describe each civil action or appeal. If there
is more than one civil action or appeal, describe the additional civil actions
or appeals using the same format on a separate sheet of paper which you
should attach and label “G. PREVIOUSLY DISMISSED ACTIONS OR
APPEALS”

l. Parties to previous lawsuit:

é éy

Se Atlhel Wey bs,

United States District Court 12 Northern District of West Virginia-2013
Case 5:20-cv-00053-JPB-JPM Document 1 Filed 03/18/20 Page 7 of 13 PagelD #: 7

IV. PREVIOUS LAWSUITS AND ADMINISTRATIVE REMED Y.

Quinones-Cedeno v. Antonelli; Civil Action No. 5:20-cv-00030
- Plaintiff, Defendant,

Neglect by Harsh Abuse of Power and Authority. Obstruction of Justice, Violation
of my Fifth Amendment Due Process Rights and a retaliatory Prison Transfer.
Allowing unprofessional misconduct by staff toward Plaintiff.
Court: U.S. District Court for the Northern District of West Virginia.
Name of Judge(s) to whom case was’ assigned:
None Yet.

Qisposition: Pending.
Aproximate date of filing lawsuit. February 12, 2020

Quinones=Cedeno v. Bluemling; Civil Action No. 1:20-cv-00027
. Plaintiff, Defendant,
Plaitiff has suffered mental and emotional distree, aggravation, annoyance and
inconvenience and other damages toward him, loss of standing in the Education
Department doing his legal work due to Education Specialist Ms. M. Bluemling and
other staff.
Court: U.S. !strict Court for the Northern District of West Virginia.

Name of Judge(s) to whom case was’ assigned;
None Yet.

Disposition: Pending. _
Aproximate date of filing lawsuit. February :12, 2020

 

Quinones-Cedeno v. Healey; Civil Action No. 1:20-cv-00031
Planitiff, Defendant,

Mistreatment and Discrimination: Plaintiff was merely subjected to cruel and unusual
punishment because staff, acting outside of their function in the kitchen (allowing
inmates to instructing them what49 do) chose to fire. Plaintiff’. -becausé: they: aéed to
discredit Plaintiff to get foreman cook Healey and Handlin removed from the facility.
Inmates along with staff needed to get Plaintiff out of the kitchen detail. Compound .
officer R. Reckard, in conjunction with foreman cook T. Thorne, were returning
Plaintiff from the kitchen in retaliation for this attached letter Plaintiff wrote to

U.S. President, in the past and Plaintiff allowed compound officer R. Reckard to read it.

wy
(Abedched}.- det U.S. District for the Northern District of West Virginia.
Case 5:20-cv-00053-JPB-JPM Document 1 Filed 03/18/20 Page 8 of 13 PagelD #: 8

Name of Judge(s) to whom case was assigned:
None Yet.

Disposition: Pending. -
Approximate date of filing lawsuit. February 12, 2020

The Court erroneously misconstrued Plaintff's Declaration (Documents No. 58-61) in
an attempt to initiate four new Civil Action pursuant to Bivens v. Six unknown
Federal agents of Federal Bureau of Narcotics. The Declarations were attempt on
behalf of Plaintiff to state. to'the Court the Obstruction of Justice and Abuse of
Power thatcstafe-ih F.C.1. McDowell, WV., and staff at F.C.1. Hazelton, WV., are

conducting in order to interfere with Plaintiff's Legal Process.

Quyinones-CGedeno v. Resh; Civil Action No. 3:20-cy -00027
Plaintiff. Defendant.

¢

Cruel and unusual treatment and deliverancte indiference (standard) of Eigth
Amendment. Medical needs of Plaintiff health by (Supervisor liability, "obduratly."
“wantonly,"or "with deliverate’-itdifesee." A sufficiently serious deprivation
occurred by prison official's by act or omission...result[s] in the denial of the

civilized measure of life's necessities.

Court: U.S. District Court for the Northern District of West Virginia.

Name of Judge(s) to whom the case was assigned:
None ‘Yet.

Disposition: Pending.

Approximate date of filing lawsuit. February 122020
The Court erreously misconstrued Plaintiff's Declarations (Documents No. 58-61) in
an attempt to initiate four new Civil Action pursuant to Bivens v. Six unknown |.
Federal Agents of Federal Bureau of Narcotics. The Declarations were attempt on behalf
of Plaintiff to state to the Court the Obstruction of Justice and-Abuse:ofPaweriithat
staff at F.C.I. McDowell, WV., and staff at F.C.I. Hazelton, WV., are conducting in

order to interfere with Plaintiff's Legal Process.
Case 5:20-cv-00053-JPB-JPM Document1 Filed 03/18/20 Page 9 of 13 PagelD #: 9

Attachment A

u

Plaintiff(s): See _Aticluveu'l»
Defendant(s): K Spe Attaela eute”

2. Name and location of court and case number:

ro

li. gq. ih Ne vt Coy Px Le ne Se oth won ~ A
“Disfeck ok Weck ViediA,

 

3, Grounds for dismissal: © frivolous 4 malicious
O failure to state a claim upon which relief may be granted

4, Approximate date of filing lawsuit: be / (2 [ C070

 

5. Approximate date of disposition: teddivg

 

VV. STATEMENT OF CLAIM

State here, as BRIEFLY as possible, the facts of your case. Describe what each
defendant did to violate your constitutional rights. You must include allegations of
specific wrongful conduct as te EACH and EVERY defendant in the complaint.
Include also the names of other persons involved, dates, and places. Do not give any
legal arguments or cite any cases or statutes. If you intend to allege a number of related
claims, you must number and set forth each claim in a separate paragraph.
UNRELATED CLAIMS MUST BE RAISED IN SEPARATE COMPLAINTS WITH
ADDITIONAL FILING FEES. NO MORE THAN FIVE (5)TYPED OR TEN (10)
NEATLY PRINTED PAGES MAY BE ATTACHED TO THIS COMPLAINT. (LR PL
3.4.4)

 

CLAIM 1: 4%. #, Bhi tliet Vial Me he My Be ut Seth ak i) Ategdyes
of Cont? tpl aial hin, “Mhdeel iar’ Als b goctir é. Tpasliosoca/
Ci be duel rahul iff

 

 

ua ;
Supporting Facts: See. Atte h byt. .

 

United States District Court £3 Northern District of West Virginia-2013
Case 5:20-cv-00053-JPB-JPM Document 1 Filed 03/18/20 Page 10 of 13 PagelD #: 10

eI
ee ED

Iv. STATEMENT OF: CLAM. —-a€ Soppocties &

    

ee ts ce a ay ae aR ae

 

CG Monday, October 07, 2019, I asked Associate Warden AiGarcia, to help me to fi nd

nstY cont cow tote Ee WS Hoes ORE ME MLE MiRE Toe Cen ELE OEE was enn te ce nr eyo 1 Ne, Yee, Sa
ee ee, ey rave ete

a box with some of my property that appeared to be lost. I couldn't get property

officer #.. Andrew to assist me with it.

er RE OE Hee rH Me OnE Mente

The conversation took place in front of Fducation Supervisor Ms. oi, _thompkis.. Same

day harsh retaliation ensued upon me in 1 Education by Education Teacher Ms. Elven ling.

She begins to harass me for the first | time in front of Education Supervisor

Ms_M.Thompkis. Since then she is giving me a very hard time getting through the

metal detector, for no reason. [know she_has_to. do her job but, not to harass me.

in_retaliation for my filing complaints. Case point due to that harassment against

me from her I was obligated to file an issue on_Dec.30,.2019, which still pending
in the warden office. Since then, she has been interrupting my legal work in the

library.

Also, on Tuesday, October 08,2019, day after I requested A.W. A. Garcia, to help me

to find the hox with missing property, I received a third box with some property and
some legal documents, in the property room. There I found hidden and openned the

PROPOSED FINDINGS AND RECOMMENDATIONS entered on June_26,_2019.. By memorandum /
5

Opinion and Judgment Order entered on_ September 25,2019, United States District

Judge Dayid_A. Faber, adopted the undersigned's recommendation, dismissed plaintiff!

tela oT

Amended. Complaint,and removed_case_ No. 1:19-cv-00064,. from the Court's active docket.

SE SET ae one aad ae Oe mae

This constant harassment by Ms. Bluemling and the others, under Education Supervisor

Edt bee OSs cae

Thompkis_and Warden Paul Adams’ authority is an_Abuse of Power obstructing —

Ms_M.._Thom Med Tee Sake wor Scie sat OT ones =e

ivil_Case_No._1:19-cv-00064,. pending in the District Court of West Virginia,

Bluefield Division.

Twice on Dec. 18,2019 and. Jan_09,.2020, I was checked in the Clinic for chest pain

FRY ean Cale Sage tee ere Ole Set

(which could be a heart attack symptom) due to Education Teachers Ms. Bluemling and

ashy aay SUE weft tee be Oct RY Owe Gas pee Saco

.J2.Ridenour, wich could've placed my life at visk..
y

Ser ie oa ona (aac one ome oote Rant le
Case 5:20-cv-00053-JPB-JPM Document 1 Filed 03/18/20 Page 11 0f13 PagelD #: 11

Attachment A

 

 

 

 

CLAIM2: is. 44 Towpitc. She Allawen pis Ms, iscwarg fe
iu d eth Ato a! A new stake i Vig latin pad fe vhg
Fst 6; EH, éigitt A itericl d eyt lee Phoces& ‘

 

 

Supporting Facts: Site WAS Nufoe the A haus ¢ “ey ti oMed ( Gach
tat fle Cooeplae. tp Aud | has Gilson 4e # Lg Dynee Hl
AestiOds

 

 

CLAIM 3: #3, 1. Gidea. Aas ylalten ky Lies Awd Liat
A Medd te “F ak the Cb) « oh tibin al bay a Fag Aucl’
Hhanuesiagg Af€«

 

 

Supporting Facts: fe Fast Amerd pe wl boob bit Anil, po goa)
AtbirNil < a: (Xo bahia Joy. GC Aady fu the? alle 2 fis KB
Ae att lifts le Gey Orfdy be M or le A lay LE suite
Fas Miisy 06 ee Gee aioud « he tons sy yal 7a
Mucaled! « fe pAnhit Zi oupehae pe pus puslect biol FR
et
cee Africhey _ <L, ; /
CLAIM 4: 5, 4. Ww seal. vii laber plait sl Aiea wee

Big E by a Z fd Eee Z Gy.

 

 

 

vecusen fo] bi vide his tpl fe hoopep-

Supporting Facts: sh Se
‘1a; [2 O20. Shhieg a hig Lot kbd dié yl

Atedi ctl Capo

 

United States District Court l4 Northern District of West Virginia-2013
Case 5:20-cv-00053-JPB-JPM Document 1 Filed 03/18/20. Page 12 of 13 PagelD #: 12

 

 

 

 

Attachment A
issue. She ithe ealed linatliCl i Aw ¢ ipa pecibu
fetish oh Shipig "Quit Ral) -< Wittig “fe Puy “Attic th:

KYO be He fe Sfahd KleDi al Cow ke ce wea bk Thy AG 4 2030)

 

CLAIM 5: 5 kt Macs. He is_iv vinletenal 4 che Goff,
Fi, Hp ig 7 hed dive / Ag lee Tig his di Lit e
Aud Weg St hh Litie g is A wirdew ©

 

 

Supporting Facts: He (¢ Awaive of a1) he Cacts
Mest Li iy Lil the states Cul Alps df Avia has
ited £o Ziv ¢ (Lonmeet)/e Actiog

VI. INJURY
Describe BRIEFLY and SPECIFICALLY how you have been injured and the

exact nature of your damages.
Sub g (tole They bass feel a Awd erating lf dichre £8,
she ) A wording ¢ Atcd pulodseVervituce hoss OF te
wt liby fi nut thine! hk om d Ace. hua su. Se Gi owt hoc al bdo eonuy sug
Cy ant! Coy L Wil ti é ITol This \ dis CHOSE \ Ye varcetson Auld t
ed tech i ive beg:
fe

 

 

 

 

bhavde Wi CAUSvg A loce ae ene Aucl
A Wins vir wig! et \ oawt Aiwiees ss sTee ss ie '
en, 4 6 re boat « J ated oilrolzo]

ad ditidges (Rea Hoe Mashitad Me die

fig

~  sacisftemos

 

 

VU. RELIEF
State BRIEFLY and EXACTLY what you want the Court to do for you. Make
no legal arguments. Cite no cases or statutes.
Fee. the cvasouy of Sfitevvowt Chiu Weis Givi k Ho i Case VO.
Cone) Fal be rare Cownuseoat wrt Case a. Sonn B006Y
ives Rhekie lp Diyi Vil a itdhe
li bia eadyy

 

 

pt Doty -
ja dic dg fy/ is. Mutat Akon ht
Hig Pose [Pi Wipolouy Me B: Aute Ue

‘Que Vy nde Duy © $
Pack Adays, Alun tow Sv Dertiso MS. Mi TAL Mi ct ca tye e leicliwes
hen Fron Wy

SMS, He Rid CM ILLS fi be LOH / Mabe d

 

 

4 Aud WS. Rdenoge
Wag Feclemi ly Col ey tu WVa,For Nbase OF

(FRor) oe WeHeved Feay -
Power wd ols puto oO Ok stee.
United States District Court Is Northern District of West Virginia-2013
Case 5:20-cv-00053-JPB-JPM Document 1 Filed 03/18/20 Page 13 of 13 PagelD #: 13

Attachment A
DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that he/she is the plaintiff in the
above action, that he/she has read the above complaint and that the information contained
in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 U.S.C. § 1621.

 

 

Executed at £-CI trazellog Wu. on NAR oly \2, 2020
(Location) (Date)
Your Signaturé-—

 

United States District Court 16 . Northern District of West Virginia-2013
